Citation Nr: 1024892	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, to include entitlement to separate 
compensable disability ratings for bilateral lower extremity 
peripheral neuropathy.

2.  Entitlement to an initial compensable disability rating for 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to February 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newington, Connecticut (Hartford RO).  In 
a May 2008 rating decision, issued in June 2008, the Hartford RO, 
inter alia, granted service connection for diabetes mellitus type 
2 with erectile dysfunction and subjective peripheral neuropathy 
of the bilateral lower extremities at a 20 percent disability 
rating and for bilateral sensorineural hearing loss at a 
noncompensable disability rating, and found that no new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  In an August 2008 rating decision, the Hartford 
RO continued the noncompensable disability rating for the 
Veteran's bilateral sensorinueral hearing loss.  In a December 
2009 rating decision, the RO granted service connection for 
bipolar disorder with symptoms of PTSD at a 70 percent disability 
rating; as this is considered a grant in full of VA benefits, 
this issue is no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  
 
In August 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A review of the record discloses that the case must be returned 
to the RO in order to ensure due process.  The Board notes that, 
in his January 2009 substantive appeal, the Veteran requested a 
Board hearing at the local VA office (Travel Board hearing).  A 
Travel Board hearing before a Veterans Law Judge was scheduled 
for April 21, 2010.  The Veteran's representative submitted a 
statement dated April 14, 2010 and received by the Hartford RO on 
April 16, 2010, in which he indicated the need to reschedule the 
hearing date due to a conflict in his schedule.  38 C.F.R. 
§ 20.703, 20.704 (2009).  On June 4, 2010, the undersigned 
Veterans Law Judge found that good cause had been shown and 
granted the motion to reschedule the hearing.  Such a hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

The RO should contact the Veteran and 
schedule him for a Travel Board hearing 
before a Veterans Law Judge, in accordance 
with his request.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


